Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on October 28, 2021 and in response to multiple telephonic interviews with the Applicant’s representative, Scott P. Zimmerman starting on January 26, 2022. See attached latest interview summary. 
In response to the interviews, approval of the Examiner’s proposed claim amendments was received by Applicant’s representative. 
	As a result, the following claims are amended are hereby entered by Examiner’s amendments. 

Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given through electronic communication by Applicant’s representative on at least January 26, 2022. 
	The Application has been amended as follows:

                  I.	Please enter the below Specification amendment, wherein:



CROSS-REFERENCE TO RELATED APPLICATIONS
[0001]    This patent application claims domestic benefit of U.S. Provisional Application No. 62/714,909 filed August 6, 2018 and incorporated herein by reference in its entirety.  This patent application relates to U.S. Application No. 15/983,572 filed May 18, 2018 and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,595 filed May 18, 2018, since issued as U.S. Patent 11,134,120, and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,612 filed May 18, 2018, since issued as U.S. Patent 10,783,164, and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,632 filed May 18, 2018 and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 15/983,655 filed May 18, 2018, since issued as U.S. Patent 11,170,366, and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 16/116,966 filed May 30, 2018 and incorporated herein by reference in its entirety.  This patent application also relates to U.S. Application No. 16/116,967 filed August 30, 2018, since allowed, and incorporated herein by reference in its entirety.

II.	Please replace all previous claims with the below amended claims, wherein:
Claims 1, 3-4, 6, 8, 10-11, 13, and 15 are pending.
Claims 2, 5, 7, 9, 12, 14, and 16-20 are cancelled. 


Final Claims
1.	(Currently Amended) A method performed by a server that cryptographically proves an outsource execution 
receiving, by the server, a private blockchain 
conducting, by the server, a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission;
after the conducting of the cryptocoinage transaction, reading, by the server, a contract identifier specified by the private blockchain;
in response to the reading of the contract identifier, determining, by the server, that the outsource 
identifying, by the server, a virtual machine by querying an electronic database that associates the contract identifier to the virtual machine;


identifying, by the server, a contract parameter specified by the private blockchain for the outsource 
outsourcing, by the server, the digital contract by sending an , the execution request specifying the contract identifier and the contract parameter and requesting the outsource 

in response to the receiving of the response from the virtual machine, generating, by the server, a cryptographic proof of the outsource execution ; and
publishing, by the server, the cryptographic proof.

2.	(Canceled) 

3.	(Previously Presented) The method of claim 1, further comprising generating, by the server, a transaction record that documents the cryptographic proof.

4.	(Currently Amended) The method of claim 3, further comprising publicly publishing, by the server, the transaction record that documents the cryptographic proof 

5.	(Canceled) 

6.	(Currently Amended) The method of claim [[2]] 1, further comprising generating, by the server, a transaction record that documents the 

7.	(Canceled) 

8.	(Currently Amended) A server that cryptographically proves an outsource execution 
a hardware processor; and
a memory device storing instructions that when executed by the hardware processor perform operations, the operations comprising:

conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission;
after the conducting of the cryptocoinage transaction, reading a contract identifier specified by the private blockchain;
in response to the reading of the contract identifier, determining that the outsource execution of the digital contract is required;
identifying a virtual machine by querying an electronic database that associates the contract identifier to the virtual machine;


identifying a contract parameter specified by the private blockchain;
outsourcing the digital contract by , the execution request specifying the contract identifier and the contract parameter and requesting the outsource execution of the digital contract;
receiving a response from the virtual machine 
in response to the receiving of the response from the virtual machine, generating a cryptographic proof of the outsource execution ; and
publishing the cryptographic proof.

9.	(Canceled)

10.	(Previously Presented) The server of claim 8, wherein the operations further comprise generating a transaction record that documents the cryptographic proof.

11.	(Previously Presented) The server of claim 10, wherein the operations further comprise publicly publishing the transaction record that documents the cryptographic proof.

12.	(Canceled)

13.	(Currently Amended) The server of claim [[9]] 8, wherein the operations further comprise generating a transaction record that documents the 

14.	(Canceled)

15.	(Currently Amended) A non-transitory computer readable memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising:
receiving a private blockchain 
conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain [[by]] using an application programming interface (API) associated with a read access permission;
after the conducting of the cryptocoinage transaction, 
in response to the reading of the contract identifier, determining that an outsource execution of the digital contract is required;
identifying a virtual machine by querying an electronic database that associates the contract identifier to the virtual machine;
identifying a contract parameter specified by the private blockchain for the outsource execution of the digital contract;

outsourcing the digital contract by sending an outsource execution request to the virtual machine, the outsource execution request specifying the contract identifier and the contract parameter and requesting the outsource 
receiving a response generated by the virtual machine 
in response to the receiving of the response generated by the virtual machine, generating a cryptographic proof of the outsource execution ; and
publishing the cryptographic proof.

Claims 16-20.	(Canceled) 

Reasons for Allowance
	Claims 1, 3-4, 6, 8, 10-11, 13, and 15 are allowed. 
	
Applicant’s arguments filed on October 28, 2021 have been considered and in light of the above amendments result in the withdrawal of all rejections. 
All arguments throughout the prosecution history and response to arguments are incorporated herewith. 


U.S. Patent Application Publication 2018/0365201 to Hunn et al. teaches a system and method that includes a compound contract, comprising of natural language components and a set of programmable components, wherein the compound contract is written in a markup language with the programmable components integrated with the natural language components; and a dynamic layer, wherein the compound contract, through the dynamic layer, is configured to configure programmable components through configuration to: initialize, change, and validate instances of programmable components within the compound contract, interface with at least one external resource, and execute programmable components and execute the compound contract.

More specifically, Hunn focuses on the field of digital documents and transaction management wherein contracts are created and executed. Such contracts can be digital contracts. Clause and tag components may be utilized within digital contracts (and other documentation) that interface with `on-chain`/`on-ledger` code to execute transactions on, or otherwise perform or delegate computation to one or more BDL systems. For example, a component within a contract may execute a transaction transferring a token or digital asset on a BDL when a good is delivered (per data provided via a delivery/logistics API). Multiple transactions may be effected by a component (e.g., upon delivery of a good with respect to a `delivery` component within a clause in a contract, a payment may be effected by a `payment` component within a payments clause that specifies the terms of payment. Hunn also teaches the logic of a component may 

Hunn does not teach the claim limitations wherein a server executes a digital contract after receiving a contract identifier and looking up the identifier in a server database and determining that a correlation exists. Hunn teaches the overall scope of blockchain and how a record is generated using multiple forms of proofs and encryption techniques. However, Hunn does not capture the elements as recited in the claims. 

U.S. Patent Application Publication 2019/0205563 to Gonzales focuses on conventional on-chain smart contract execution. FIG. 5 is a data architecture diagram showing an illustrative 

U.S. Patent Application Publication 2019/0385165 to Castinado et al. teaches a system operatively connected with a block chain distributed network and for using the block chain distributed network to enable contactless access to a transaction terminal using a process data network, the system comprising: a memory device storing logic and rules for the block chain; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: electronically receive from a transfer terminal, an indication that a user is accessing the transaction terminal using a user device; retrieve, from the user device, a unique identifier associated with the user device, wherein the unique identifier reflects one or more authentication credentials associated with the user, wherein the one or more authentication credentials comprises a private key associated with one or more financial institution accounts of the user; access a distributed ledger stored in the memory device, wherein the distributed ledger comprises a current state, wherein the current state encoded cryptographically using a hash chain of information associated with the one or more financial institution accounts of the user, wherein the distributed ledger is updated based on communications from a block chain distributed network, wherein the distributed ledger comprises one or more validated authentication credentials associated with the user and 

U.S. Patent Application Publication 2018/0117446 to Tran et al. teaches an Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
The references teaches using a smart contract and blockchain technology to allow a user to perform functions through a user interface. The data desired to be accessed can be on a cloud and authorization to access the data comprises generating an authorization key for accessing the cloud server and storing the key in a blockchain, providing the key to the first client device, receiving the key from another device acting as an agent of the first client device, granting access to the second device, and ultimately reassembling the application or content from the storage locations. 

U.S. Patent Application Publication 2021/0097602 to Eichel et al. (Eichel) teaches a system and method are provided for transacting data on a network. The system includes a data submission interface, the data submission interface configured to enable one or more data generators to register data with the network, the data being stored in a location accessible to data consumers accessing the network. The system also includes a data consumer interface to enable one or more data consumers to find data on the network and transact with the one or more data 
Most importantly Eichel teaches accessing data on a blockchain using an API and in order to access the blockchain, payment is required for access of the blockchain. Payment can be made in the form of a token value. Paragraph 0063. 
Eichel also teaches using smart contracts to allow access of the data and to allow the entity storing the data to allow them to provide access of the data. 


Although the art teaches elements of the claims, the art does not teach the claim elements as a whole. As a result, an obviousness rejection based on the above references and those cited and relied upon during prosecution would not have been obvious to one of ordinary skill in the art. The claims are novel as they combine elements that together amount to a novel scope.
All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
The references relied upon during prosecution and those cited but not relied upon fail to disclose: 

receiving, by the server, a private blockchain;

after the conducting of the cryptocoinage transaction, reading, by the server, a contract identifier specified by the private blockchain;
in response to the reading of the contract identifier, determining, by the server, that the outsource execution of the digital contract is required;
identifying, by the server, a virtual machine by querying an electronic database that associates the contract identifier to the virtual machine;
identifying, by the server, a contract parameter specified by the private blockchain for the outsource execution of the digital contract;
outsourcing, by the server, the digital contract by sending an execution request to the virtual machine, the execution request specifying the contract identifier and the contract parameter and requesting the outsource execution of the digital contract;
receiving, by the server, a response from the virtual machine; [[and]]
in response to the receiving of the response from the virtual machine, generating, by the server, a cryptographic proof of the outsource execution by hashing a cryptographic address associated with the virtual machine using an electronic representation of a hashing algorithm; and
publishing, by the server, the cryptographic proof.

A prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/10/2022